Filed 6/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 139







Jacob Matthew Golberg, 		Appellant



v.



Director, North Dakota 

Department of Transportation, 		Appellee







No. 20140299







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail Hagerty, Judge.



AFFIRMED.



Opinion of the Court by McEvers, Justice.



Michael R. Hoffman, P.O. Box 1056, Bismarck, ND 58501-1056, for appellant; submitted on brief.



Douglas B. Anderson, Assistant Attorney General, 500 N. Ninth Street, Bismarck, ND 58501-4509, for appellee; submitted on brief.

Golberg v. N.D. Dept. of Transp.

No. 20140299





McEvers, Justice.

[¶1]	Jacob Golberg appeals a district court judgment affirming a North Dakota Department of Transportation hearing officer’s decision suspending his driving privileges for 91 days.  Golberg argues the hearing officer erred in admitting the analytical report containing the blood test results because 1) the Department failed to show an approved method was used to conduct the blood-alcohol analysis, 2) the report used the word “ethanol,” which is not used in N.D.C.C. ch. 39-20, and 3) the report failed to show who performed the analysis of his blood sample; therefore, no evidence establishes the sample was analyzed by a person approved to do the analysis.

[¶2]	This case is controlled by 
Filkowski v. Dir., N.D. Dep’t of Transp
, 2015 ND 104.  In 
Filkowski
, we held the affidavit completed by the individual who performed the blood analysis established the approved method was used, where the report listed the method as “Approved Method to Conduct Blood Alcohol Analysis (Rev. 0.1),” and the foundational document for the report was entitled “Approved Method to Conduct Blood Alcohol Analysis (TxS-020) Revision Number 0.1.”  
Id.
 at ¶¶ 19-21.  Additionally, we held the hearing officer did not err in admitting an analytical report that used the word “ethanol” instead of alcohol because, under the plain, ordinary, and commonly understood meaning, the word “alcohol” includes ethanol.  
Id.
 at ¶¶ 22-24.  We also concluded prima facie evidence established a qualified individual conducted the blood-alcohol analysis, because the individual who signed the analytical report also completed an affidavit certifying she completed the analysis and she is included on the admitted list of individuals certified to conduct blood analysis.  
Id.
 at ¶¶ 25-27.







[¶3]	The district court judgment affirming a North Dakota Department of Transportation hearing officer’s decision suspending his driving privileges for 91 days is affirmed.

[¶4]	Lisa Fair McEvers

Daniel J. Crothers

Carol Ronning Kapsner

Gary H. Lee, D.J.

Gerald W. VandeWalle, C.J.



[¶5]	The Honorable Gary H. Lee, D.J., sitting in place of Sandstrom, J., disqualified.